
	
		II
		110th CONGRESS
		2d Session
		S. 3129
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Levin (for himself,
			 Mrs. Feinstein, Mr. Durbin, Mr.
			 Dorgan, and Mr. Bingaman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Commodity Exchange Act to prevent price
		  manipulation and excessive speculation and to increase transparency with
		  respect to energy trading on foreign exchanges conducted within the United
		  States. 
	
	
		1.Short titleThis Act may be cited as the
			 Close the London Loophole Act of
			 2008.
		2.Commission authority
			 over tradersSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
			
				(e)Commission
				authority over traders
					(1)In
				generalNotwithstanding any other provision of this section or
				any determination made by the Commission to grant relief from the requirements
				of subsection (a) to become a designated contract market, derivatives
				transaction execution facility, or other registered entity, in the case of a
				person located within the United States, or otherwise subject to the
				jurisdiction of the Commission, trading on a foreign board of trade, exchange,
				or market located outside the United States (including the territories and or
				possessions of the United States), the Commission shall have authority under
				this Act—
						(A)to apply and
				enforce section 9, including provisions relating to manipulation or attempted
				manipulation, the making of false statements, and willful violations of this
				Act;
						(B)to require or
				direct the person to limit, reduce, or liquidate any position to prevent or
				reduce the threat of price manipulation, excessive speculation, price
				distortion, or disruption of delivery or the cash settlement process;
				and
						(C)to apply such
				recordkeeping requirements as the Commission determines are necessary.
						(2)ConsultationPrior
				to the issuance of any order under paragraph (1) to reduce a position on a
				foreign board of trade, exchange, or market located outside the United States
				(including the territories and possessions of the United States), the
				Commission shall consult with the foreign board of trade, exchange, or market
				and the appropriate regulatory authority.
					(3)AdministrationNothing
				in this subsection limits any of the otherwise applicable authorities of the
				Commission.
					.
		3.Speculative
			 limits and transparency for off-shore oil tradingSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 2) is amended by adding at the end the
			 following:
			
				(f)Foreign boards
				of trade
					(1)In
				generalIn the case of any foreign board of trade for which the
				Commission has granted or is considering an application to grant a board of
				trade located outside of the United States relief from the requirement of
				subsection (a) to become a designated contract market, derivatives transaction
				execution facility, or other registered entity, with respect to an energy
				commodity that is physically delivered in the United States, prior to
				continuing to or initially granting the relief, the Commission shall determine
				that the foreign board of trade—
						(A)applies
				comparable principles or requirements regarding the daily publication of
				trading information and position limits or accountability levels for
				speculators as apply to a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States; and
						(B)provides such
				information to the Commission regarding the extent of speculative and
				nonspeculative trading in the energy commodity that is comparable to the
				information the Commission determines necessary to publish a Commitment of
				Traders report for a designated contract market, derivatives transaction
				execution facility, or other registered entity trading energy commodities
				physically delivered in the United States.
						(2)Existing
				foreign boards of tradeDuring the period beginning 1 year after
				the date of enactment of this subsection and ending 18 months after the date of
				enactment of this subsection, the Commission shall determine whether to
				continue to grant relief in accordance with paragraph (1) to any foreign board
				of trade for which the Commission granted relief prior to the date of enactment
				of this
				subsection.
					.
		
